

117 HR 1160 IH: Intelligence on Nefarious Foreign Leaders Using Education Networks for Corrupt Enrichment Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1160IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Murphy of North Carolina (for himself, Mr. Rice of South Carolina, Mr. Tiffany, and Mr. Budd) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to improve protections against foreign influence at institutions of higher education, and for other purposes.1.Short titleThis Act may be cited as the Intelligence on Nefarious Foreign Leaders Using Education Networks for Corrupt Enrichment Act or the INFLUENCE Act.2.FindingsCongress finds the following:(1)Schools in the United States, especially institutions of higher education overseeing either sensitive research or critical military technology systems, have provided a level of access to the Chinese government that the Chinese government has refused to provide to the United States. (2)China’s control over the flow of information means the American people have an incomplete picture of Chinese government actions and policies that run counter to the interest of the United States at home and abroad.(3)In the last 15 years, the Chinese government has opened over 100 Confucius Institutes on college and university campuses in the United States to increase their cultural standing in popular culture. While there are currently more than 500 Confucius Institutes worldwide, the United States has more Confucius Institutes than any other country. (4)Federal Government officials have expressed concerns about Confucius Institutes. Christopher Wray, Director of the Federal Bureau of Investigation, testified that the FBI is watching warily Confucius Institutes and in certain instances have developed appropriate investigative steps.(5)The Department of Education has not conducted regular oversight of the compliance of institutions of higher education with foreign gift reporting requirements and, until recently, has failed to adequately enforce the requirements of section 117 of the Higher Education Act of 1965 (relating to disclosures of foreign gifts). The Department of Education maintains a database detailing the reporting of foreign gifts received by institutions, but relies solely on the institutions to self-report gifts.(6)The Department of Education is updating the reporting requirements applicable to institutions of higher education. Previously, the Department of Education had not issued guidance on foreign gift reporting by institutions of higher education since 2004. As a result, institution’s informed Congress that the reporting requirements were unclear and confusing. Institutions also informed Congress that the Department of Education website used to report foreign gifts was dated and difficult to use.(7)Absent full transparency regarding how Confucius Institutes operate and full reciprocity for the cultural outreach efforts of the United States on college campuses in China, Confucius Institutes should not continue in the United States unchecked or unsupervised.3.Enhanced disclosure of certain foreign gifts and contractsSection 117 of the Higher Education Act of 1965 (20 U.S.C. 1011f) is amended—(1)by amending subsection (a) to read as follows:(a)Disclosure reportAn institution shall file a disclosure report with the Secretary on January 31 or July 31, whichever is sooner, whenever one or more of the following occurs:(1)The institution is owned or controlled by a foreign source.(2)The institution receives a gift from or enters into a contract with a foreign source determined by the Secretary to be acting directly or indirectly on behalf of a foreign government that is adversarial to the United States, regardless of the value of the gift or contract.(3)The institution receives a gift from or enters into a contract with a foreign source not described in paragraph (2), the value of which is—(A)$50,000 considered alone; or(B)$100,000 or more in combination with all other gifts from or contracts with that foreign source within a calendar year.;(2)by amending subsection (e) to read as follows:(e)Public availability of information(1)Public inspectionSubject to paragraph (4), all disclosure reports required by this section shall be public records open to inspection and copying during business hours.(2)Publication by Department of EducationNot later than 180 days after the date of enactment of the INFLUENCE Act, and on an annual basis thereafter, the Secretary of Education shall make available, on a publicly accessible website of the Department of Education, a database of the information disclosed to the Secretary under this section during the preceding year.(3)Publication by institutionsNot later than 180 days after the date of enactment of the INFLUENCE Act, and on an annual basis thereafter, each institution that receives a gift or enters into a contract described in subsection (a) shall make available, on a publicly accessible website of the institution—(A)in the case of a gift described in such subsection, a detailed explanation of the gift, including the amount of the gift, identification of the source of the gift, and any conditions or restrictions on the gift; and(B)in the case of a contract described in such subsection, a complete and accurate copy of the contract.(4)Restriction on publication of sensitive information(A)In generalInformation made publicly available under this section shall not include information that is determined by an institution to be confidential, proprietary, or otherwise prohibited from disclosure by law.(B)Enforcement authorityIf the Secretary determines that an institution of higher education willfully or negligently disclosed information that is confidential, proprietary, or otherwise prohibited from disclosure by law in violation of subparagraph (A), the Secretary may declare such institution ineligible to participate in programs authorized under title IV of this Act.; and(3)in subsection (f)(2), by inserting before the period at the end the following: , in addition to any other amounts as determined appropriate by the Secretary of Education. 4.Foreign involvement in sensitive projectsThe Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is further amended by inserting after section 117 the following:117a.Requirements for certain foreign contracts(a)Foreign involvement in sensitive projects(1)In generalIn a case in which an institution enters into a contract with a foreign individual under which the individual will participate in a sensitive project—(A)the institution shall disclose to the Secretary—(i)the date on which individual is expected to return to their home country; and(ii)and the name of the country to which the individual is expected to return; and(B)such contract shall provide—(i)that the individual may not disclose information derived from such project to a foreign government or any other foreign entity; and(ii)that the penalties for disclosure of such information shall be the cancellation of the contract and a requirement to reimburse the Federal Government as described in paragraph (2).(2)Liability for disclosureA foreign individual who knowingly or willfully discloses information in violation of a contract under paragraph (1) shall be required to reimburse the Federal Government for the full costs of any investigation or administrative action resulting from such violation, in addition to any other amounts as determined appropriate by the Secretary.(b)China-Affiliated cultural or language programIn a case in which an institution enters into a contract with an individual or entity under which a China-affiliated cultural or language program will be allowed to operate at the institution, such contract—(1)shall include a provision protecting academic freedom at the institution; and(2)shall not include any provision that would limit the rights of an individual under the Constitution of the United States.(c)DefinitionsIn this section:(1)The term China-affiliated cultural or language program means any project, program, or other activity that—(A)seeks to familiarize students with Chinese language or culture; and(B)is directly or indirectly funded by the Government of the People’s Republic of China.(2)The term sensitive project means any project, program, or other activity carried out by an institution—(A)that is funded, in whole or in part, by Federal funds; and(B)for which a security clearance is required as a condition of participation..5.Interagency coordination on enforcement of foreign gift and contract requirementsThe Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is further amended by inserting after section 117a (as added by section 4) the following:117b.Interagency coordination on enforcement of foreign gift and contract requirements(a)Notification of violationsThe Secretary of Education shall establish a process to notify appropriate Federal agencies of any violation of section 117 or section 117a.(b)Consideration of enforcement actionAfter receiving notice of a violation under subsection (a), the head of the Federal agency that received such notice shall determine—(1)whether such violation constitutes a violation of a provision of law over which the agency has enforcement authority; and(2)if such a violation occurred, whether to pursue an enforcement action against the individual or entity responsible for the violation..6.ReportsSection 636 of the Higher Education Act of 1965 (20 U.S.C. 1132–5) is amended to read as follows:636.Report on foreign and national security issues affecting institutions of higher education(a)Report requiredOn an annual basis, the Secretary of Education, in consultation and collaboration with the Secretary of State, the Secretary of Defense, the Director of National Intelligence, the Attorney General, and the heads of other relevant Federal agencies, shall submit to the authorizing committees a report on foreign and national security issues affecting institutions of higher education.(b)ElementsEach report under subsection (a) shall include—(1)identification of areas of national need in foreign language, area, and international studies as such studies relate to government, education, business, and nonprofit needs and a plan to address those needs;(2)a description of any risks associated with allowing foreign students and other foreign individuals at institutions of higher education to access classified information, protected intellectual property, research and development information, and military technology critical to the national security of the United States;(3)best practices that may be implemented by the Department of Education, the Department of Defense, and other Federal agencies with responsibilities relating to national security to strengthen the secrecy of grants, projects, and contracts that involve providing foreign individuals at institutions of higher education with access to classified or sensitive information, including recommended enforcement actions to respond to the misuse of such information;(4)a description of the ongoing efforts of Federal law enforcement organizations, including the Federal Bureau of Investigation, to address the theft of sensitive information by adversarial foreign actors; and(5)a summary of any information from national security-related projects at institutions of higher education that was stolen, misused, or wrongfully disclosed during the period covered by the report and any actions taken to remedy the theft, misuse, or disclosure of such information.(c)Form of reportEach report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.(d)Public availabilityThe Secretary of Education shall make each report under subsection (a) available on a publicly accessible website of the Department of Education, except no report published on such website shall contain classified information..